Case MDL No. 2913 Document 1-11 Filed 07/29/19 Page 1 of 44




              EXHIBIT 5
CAND-ECF                                                                                 Page 1 of 4
             Case MDL No. 2913 Document 1-11 Filed 07/29/19 Page 2 of 44


                                                                     ADRMOP,CONSOL,RELATE

                                 U.S. District Court
                     California Northern District (San Francisco)
                  CIVIL DOCKET FOR CASE #: 3:18-cv-06776-WHO


Y. et al v. Juul Labs, Inc.                                Date Filed: 11/08/2018
Assigned to: Judge William H. Orrick                       Jury Demand: Plaintiff
Lead case: 3:18-cv-02499-WHO                               Nature of Suit: 365 Personal Inj. Prod.
Member case: (View Member Case)                            Liability
Relate Case Cases: 3:18-cv-02499-WHO                       Jurisdiction: Diversity
                     3:18-cv-06808-WHO
Case in other court: Florida Southern, 2:18-cv-14416
Cause: 28:1332 Diversity-Product Liability
Plaintiff
J. Y.                                        represented by Jonathan Zachary DeSantis
a minor, by and with his mother and                         Berger & Montague P.C.
Natural Guardian Barbara Yannucci,                          1818 Market Street
individually and on behalf of those                         Suite 3600
similarly situated,                                         Philadelphia, PA 19013
                                                            (215) 875-3000
                                                            Email: jdesantis@bm.net
                                                            ATTORNEY TO BE NOTICED

Plaintiff
Barbara Yannucci                             represented by Jonathan Zachary DeSantis
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Juul Labs, Inc.                              represented by Austin Van Schwing
                                                            Gibson, Dunn & Crutcher LLP
                                                            555 Mission Street
                                                            Suite 3000
                                                            San Francisco, CA 94105-2933
                                                            415-393-8210
                                                            Fax: 415-374-8458
                                                            Email: aschwing@gibsondunn.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           George S. LeMieux
                                                           Gunster Yoakley & Stewart




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?34378385114319-L_1_0-1                     7/29/2019
CAND-ECF                                                                                      Page 2 of 4
              Case MDL No. 2913 Document 1-11 Filed 07/29/19 Page 3 of 44


                                                               450 E Las Olas Blvd., Suite 1400
                                                               Fort Lauderdale, FL 33301
                                                               954-468-1339
                                                               Fax: 954-523-1722
                                                               Email: glemieux@gunster.com
                                                               ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 10/10/2018      1 COMPLAINT (Class Action Complaint) against Juul Labs, Inc.. Filing fees $
                   400.00 receipt number 113C-11064238, filed by J. Y., Barbara Yannucci.
                   (Attachments: # 1 Civil Cover Sheet, # 2 Summon(s))(DeSantis, Jonathan)
                   (Entered: 10/10/2018)
 10/10/2018      2 Clerks Notice of Judge Assignment to Judge Robin L. Rosenberg and Magistrate
                   Judge Shaniek M. Maynard.

                     Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S.
                     Magistrate Judge Shaniek M. Maynard is available to handle any or all
                     proceedings in this case. If agreed, parties should complete and file the Consent
                     form found on our website. It is not necessary to file a document indicating lack
                     of consent. (ls) (Entered: 10/11/2018)
 10/11/2018      3 Clerks Notice to Filer re: Electronic Case. Incorrect case opening information.
                   The Filer selected the incorrect Nature of Suit when filing. The correction was
                   made. It is not necessary to re-file this document. (ls) (Entered: 10/11/2018)
 10/11/2018      4 Summons Issued as to Juul Labs, Inc.. (ls) (Entered: 10/11/2018)
 10/11/2018      5 WAIVER OF SERVICE Returned Executed by J. Y., Barbara Yannucci. Juul
                   Labs, Inc. waiver sent on 10/10/2018, answer due 12/10/2018. (DeSantis,
                   Jonathan) (Entered: 10/11/2018)
 10/24/2018      6 SCHEDULING ORDER: ( Jury Trial set for 9/30/2019 09:00 AM in Fort Pierce
                   Division before Judge Robin L. Rosenberg., Calendar Call set for 9/25/2019
                   09:00 AM before Judge Robin L. Rosenberg., Status Conference set for
                   8/28/2019 09:30 AM before Judge Robin L. Rosenberg.), Order of
                   Requirements, ORDER REFERRING CASE to Magistrate Judge Shaniek M.
                   Maynard for Discovery Matters. Signed by Judge Robin L. Rosenberg on
                   10/24/2018. See attached document for full details. (ls)

                     Pattern Jury Instruction Builder - To access the latest, up to date changes to
                     the 11th Circuit Pattern Jury Instructions go to https://pji.ca11.uscourts.gov or
                     click here. (Entered: 10/24/2018)
 10/24/2018      7 ORDER Setting Discovery Procedures. Signed by Magistrate Judge Shaniek M.
                   Maynard on 10/24/2018. See attached document for full details. (ls) (Entered:
                   10/25/2018)
 11/05/2018      8 Corporate Disclosure Statement by Juul Labs, Inc. (LeMieux, George) (Entered:
                   11/05/2018)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?34378385114319-L_1_0-1                         7/29/2019
CAND-ECF                                                                                    Page 3 of 4
              Case MDL No. 2913 Document 1-11 Filed 07/29/19 Page 4 of 44


 11/05/2018      9 Stipulation and Joint Motion to Change Venue/Transfer Action by Juul Labs,
                   Inc. (LeMieux, George) Modified to convert document to a motion on 11/6/2018
                   (ls). (Entered: 11/05/2018)
 11/06/2018     10 Clerks Notice to Filer re 9 Stipulation. Wrong Event Selected - Document is a
                   Motion; ERROR - The Filer selected the wrong event. A motion event must
                   always be selected when filing a motion. The correction was made by the Clerk.
                   It is not necessary to refile this document. (ls) (Entered: 11/06/2018)
 11/06/2018     11 ORDER granting 9 Stipulation and Joint Motion to Transfer Action;
                   Transferring Action to the United States District Court for the Northern District
                   of California. Signed by Judge Robin L. Rosenberg on 11/6/2018. See attached
                   document for full details. (ls) (Entered: 11/06/2018)
 11/06/2018          Civil Case Terminated. Closing Case. (ls) (Entered: 11/06/2018)
 11/08/2018     12 Case transferred in from District of Florida Southern; Case Number 2:18-cv-
                   14416. Original file certified copy of transfer order and docket sheet received.
                   (Entered: 11/08/2018)
 11/08/2018     13 Initial Case Management Scheduling Order with ADR Deadlines: Case
                   Management Statement due by 2/1/2019. Initial Case Management
                   Conference set for 2/8/2019 02:00 PM in San Francisco, Courtroom G, 15th
                   Floor. (gbaS, COURT STAFF) (Filed on 11/8/2018) (Entered: 11/08/2018)
 11/21/2018     14 NOTICE of Appearance by Austin Van Schwing (Schwing, Austin) (Filed on
                   11/21/2018) (Entered: 11/21/2018)
 11/21/2018     15 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by
                   JUUL Labs, Inc... (Schwing, Austin) (Filed on 11/21/2018) (Entered:
                   11/21/2018)
 11/26/2018     16 CLERK'S NOTICE of Impending Reassignment to U.S. District Judge (klhS,
                   COURT STAFF) (Filed on 11/26/2018) (Entered: 11/26/2018)
 11/27/2018     17 ORDER TO RELATE ACTIONS PURSUANT TO CIVIL LOCAL
                   RULES 3-12 AND 7-11 AND TO CONSOLIDATE ACTIONS. This matter
                   will be related to and consolidated with Case No. 3:18cv2499-WHO. Signed
                   by Judge William H. Orrick on 11/27/2018. (jmdS, COURT STAFF) (Filed
                   on 11/27/2018) (Entered: 11/27/2018)
 11/27/2018     18 ORDER, Case reassigned to Judge Haywood S Gilliam, Jr. Magistrate
                   Judge Joseph C. Spero no longer assigned to the case.. Signed by Executive
                   Committee on 11/27/18. (haS, COURT STAFF) (Filed on 11/27/2018)
                   (Entered: 11/27/2018)
 11/28/2018     19 Case reassigned to Judge William H. Orrick. Judge Haywood S Gilliam, Jr no
                   longer assigned to the case. This case is assigned to a judge who participates in
                   the Cameras in the Courtroom Pilot Project. See General Order 65 and
                   http://cand.uscourts.gov/cameras (haS, COURT STAFF) (Filed on 11/28/2018)
                   (Entered: 11/28/2018)
 06/18/2019     20 Order by Judge William H. Orrick granting (121) Motion to Relate Case
                   and Consolidate Cases into case 3:18-cv-02499-WHO. Associated Member




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?34378385114319-L_1_0-1                       7/29/2019
CAND-ECF                                                                            Page 4 of 4
             Case MDL No. 2913 Document 1-11 Filed 07/29/19 Page 5 of 44


                     Cases: 3:18-cv-06776-WHO and 3:18-cv-06808-WHO. (jmdS, COURT
                     STAFF) (Filed on 6/18/2019) (Entered: 06/18/2019)



                                     PACER Service Center
                                        Transaction Receipt
                                          07/29/2019 08:28:11
                    PACER                                   Client      46522-
                                 gd0026LA:2553426:4036719
                    Login:                                  Code:       00004
                                                            Search      3:18-cv-
                    Description: Docket Report
                                                            Criteria:   06776-WHO
                    Billable
                                 3                          Cost:       0.30
                    Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?34378385114319-L_1_0-1               7/29/2019
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 6 of 44Page 1 of 35



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


   J.Y., a minor, by and with his mother and
   Natural Guardian BARBARA YANNUCCI,
   individually and on behalf of those similarly    Case No. 1:18cv24186
   situated,
                                                    CLASS ACTION COMPLAINT
                  Plaintiffs,
                                                    JURY TRIAL DEMAND
   v.

   JUUL LABS, INC.,

               Defendant.
   __________________________________

                                  CLASS ACTION COMPLAINT

  I.     INTRODUCTION

         1.      Plaintiff J.Y., a minor, by and with his mother and Natural Guardian Barbara

  Yannucci (together, “Plaintiffs”) bring this action against Defendant JUUL Labs, Inc. (“JUUL” or

  “Defendant”), on behalf of themselves and those similarly situated, for violation of the Florida

  Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.21, et seq., fraud, unjust enrichment,

  failure to warn, breach of implied and express warranties, and negligence. Plaintiffs bring this

  action on behalf of a class of all persons who purchased and used a JUUL e-cigarette and/or JUUL

  Pods in Florida, including minors.

         2.      Plaintiffs’ allegations are based upon their information and belief, except those

  allegations concerning themselves which are based on personal knowledge. Plaintiffs’ information

  and belief are based on the investigation conducted by their attorneys which included, among other

  things, review and analysis of public statements, news articles and other reports about Defendant

  and other publicly available information.
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 7 of 44Page 2 of 35



          3.      This case arises out of Defendant’s false and deceptive sale, marketing, labelling

  and advertising of JUUL e-cigarette devices and JUUL pods which came into the market in 2015.

  This device has been called the “health problem of the decade.” E-cigarettes, also known as vapes,

  are battery-operated devices that heat up liquid nicotine to generate an aerosol that users inhale.

          4.      Although Defendant claims that the device is intended exclusively for adult use,

  the devices appeals to youth because it can be easily charged on a laptop, its decal covers come in

  colorful designs, and the pods are available in flavors such as mango, mint and crème brûlée.

  Moreover, using e-cigarettes is more discreet and easier to hide than traditional cigarettes,

  particularly for teens at school or at home and young adults.

          5.      To use one JUUL pod, the nicotine cartridge is inserted into the device and heated.

  It delivers about 200 puffs, which delivers approximately as much nicotine as a pack of cigarettes,

  according to the product website. Thus, if a teen consumes one pod a week, in five weeks, it is

  equivalent to about 100 cigarettes (5 packs of cigarettes). This makes the teen equivalent to an

  established smoker.1

          6.      Medical professionals and public health advocates say that the e-cigarette trend

  reminds them of the heyday of cigarettes, when smoking behind school buildings and in parking

  lots was in vogue. However, the risks here are magnified because, unlike traditional cigarettes,

  JUUL can be used indoors without anyone noticing. It also packs a more powerful nicotine punch

  than traditional cigarettes because JUUL contains roughly twice the nicotine concentration as

  cigarettes and other vape pens.




  1
   Ana B. Ibarra et al., The Juul’s So Cool, Kids Smoke It In School, WASH. POST (Mar. 26, 2018), available
  at           https://www.washingtonpost.com/national/health-science/the-juuls-so-cool-kids-smoke-it-in-
  school/2018/03/26/32bb7d80-30d6-11e8-b6bd-0084a1666987_story.html?utm_term=.d664213cde10.

                                                     2
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 8 of 44Page 3 of 35



          7.      Senate democratic whip Dick Durbin (D-IL) and 10 other Senators sent two letters

  to JUUL saying that their products “are undermining our nation's efforts to reduce tobacco use

  among youth.”2

          8.      Plaintiffs allege that Defendant knew that JUUL e-cigarettes were not safe under

  any circumstances for non-smokers and posed a risk of aggravating nicotine addiction in those

  already addicted to nicotine. Defendant also knew that JUUL’s nicotine solution could deliver

  more nicotine into the bloodstream than a cigarette, and did so more quickly than a cigarette.

  Defendant was under a duty to disclose these material facts, but never did so.

          9.      Instead, Defendant continued to disseminate false, misleading and deceitful

  information to Plaintiffs and the public on JUUL’s website, in interviews, advertisements and

  through social media. Defendant created an online culture and community targeted to young

  people and designed to encourage JUUL use.

          10.     Defendant’s advertisements have been wildly successful in disseminating false

  information, primarily to teens and young adults on social media platforms. For example, there

  are 194,825 posts using the #juul hashtag and 16,500 using the #juulnation hashtag on Instagram,

  and the JUULvapors profile on Instagram has 62,000 followers. A video taunting “How many hits

  can you do?” had more than 230,000 view and 380 comments in seven weeks. Young people are

  flocking to this enticing and dangerous device.

  II.     JURISDICTION AND VENUE

          11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d) because: (i) there are 100 or more members of each class; (ii) the aggregate amount in



  2
     Erin Brodwin, Experts are calling out a vape pen with 'scary' nicotine levels that teens love — here's how
  it     affects   the    brain,      BUSINESS      INSIDER      (Apr.      19,      2018),     available     at
  https://www.businessinsider.com/vaping-brain-effects-juul-2018-4.

                                                        3
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 9 of 44Page 4 of 35



  controversy exceeds $5,000,000, exclusive of interest and costs; and (iii) at least one Plaintiff and

  Defendant are citizens of different states. This Court has supplemental jurisdiction over the state

  law claims pursuant to 28 U.S.C. § 1367.

         12.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendant

  regularly transacts and solicits business in this District and because a substantial part of the events

  or omissions giving rise to the claims alleged herein occurred in this District.

  III.   PARTIES

         A.      PLAINTIFF J.Y.

         13.     Plaintiff J.Y. is a minor who is a citizen of Florida, residing in Port St. Lucie.

         14.     Plaintiff J.Y. is presently 16 years old and began using JUUL pods at the age of 15

  because he thought it was fun.

         15.     When he first tried a JUUL, Plaintiff J.Y., as a minor, could not appreciate the

  dangers posed by the nicotine and other chemicals contained in the JUUL, and was not aware how

  much nicotine a JUUL contained or that the JUUL had specifically been developed to maximize

  the addictive effects of the nicotine it contained and to put extremely high doses of nicotine into

  the bloodstream.

         16.     Plaintiff J.Y. states that many of his friends in high school were consuming JUUL

  products at the time he began using JUUL and continue to do so. JUUL products were and still are

  popular, ubiquitous and easy to obtain.

         17.     Plaintiff J.Y., a minor, has himself purchased JUUL products at a Wawa

  convenience store.

         18.     Plaintiff J.Y. now considers himself addicted to JUUL pods and consumes JUUL

  pods 12 times per day. His favorite flavor is mint.



                                                    4
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1 Entered
                                      1-11 on
                                            Filed
                                              FLSD07/29/19
                                                    Docket 10/10/2018
                                                           Page 10 of 44Page 5 of 35



         19.     Plaintiff J.Y. is not aware of any label on JUUL packaging indicating that the

  product contains nicotine or warning of the dangers of the nicotine because he does not read the

  packaging.

         20.     Plaintiff J.Y. initially concealed his use of JUUL from his mother and Natural

  Guardian Barbara Yannucci, who, after learning that JUUL products contain nicotine and

  appreciating the dangers of nicotine, has done and continues to do everything in her power to get

  her son to quit using JUUL products. She has not been successful to date.

         B.      DEFENDANT

         21.     Defendant Juul Labs, Inc. (“JUUL”) is incorporated in Delaware, with its principal

  place of business in San Francisco, California.

         22.     Prior to 2017, when much of the conduct alleged herein occurred, JUUL was known

  as PAX Labs, Inc.

         23.     Defendant ratified each and every act or omission alleged herein in proximately

  causing the injuries and damages alleged herein.

  IV.    CLASS ACTION ALLEGATIONS

         24.     Plaintiff J.Y., a minor, by and with his mother and Natural Guardian Barbara

  Yannucci, bring this action against Defendant on behalf of themselves and all other similarly

  situated purchasers and users of JUUL products in Florida (the “FL Class” or the “Class”).

         25.     Excluded from the FL Class are Defendant herein, the officers and directors of the

  Defendant, members of their immediate families and their legal representatives, heirs, successors

  or assigns and any entity in which Defendant has or had a controlling interest.

         26.     The members of the FL Class are so numerous that joinder of all members is

  impracticable. While the exact number of FL Class members is unknown to Plaintiffs at this time



                                                    5
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1 Entered
                                      1-11 on
                                            Filed
                                              FLSD07/29/19
                                                    Docket 10/10/2018
                                                           Page 11 of 44Page 6 of 35



  and can be ascertained only through appropriate discovery, Plaintiffs believe that there are at least

  thousands of members the proposed Class.

         27.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

  members are similarly affected by Defendant’s wrongful conduct alleged herein.

         28.     Plaintiffs will fairly and adequately protect the interests of the members of the Class

  and have retained counsel competent and experienced in class action litigation. Plaintiffs have no

  interests antagonistic to or in conflict with those of the Class.

         29.     Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                 a.      Whether Defendant’s advertising and marketing deceived Class Members;

                 b.      Whether Defendant intentionally omitted material information from

                         JUUL’s advertising, marketing and packaging materials;

                 c.      Whether Defendant’s alleged conduct is knowing, reckless, or negligent;

                 d.      The amount of revenues, profits and benefits Defendant received as a result

                         of the alleged such wrongdoing and whether it is unfair for it to retain such

                         benefits;

                 e.      Whether Class Members are entitled to compensatory, punitive and/or

                         treble damages; and

                 f.      Whether Class Members are entitled to injunctive and other equitable relief.

         30.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden



                                                     6
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1 Entered
                                      1-11 on
                                            Filed
                                              FLSD07/29/19
                                                    Docket 10/10/2018
                                                           Page 12 of 44Page 7 of 35



  of individual litigation make it impossible for members of the Class to individually redress the

  wrongs done to them. There will be no difficulty in the management of this action as a class action.

  V.     FACTUAL ALLEGATIONS

         31.     The JUUL e-cigarette is about the size and shape of a pack of chewing gum. It

  resembles a USB flash drive. It consists of a rectangular enclosure containing a rechargeable

  battery and heating element and a pre-filled pod of JUUL’s patented nicotine solution, which slides

  into the end of the JUUL device.

         32.     The JUUL e-cigarette is a proprietary system that is incompatible with other e-

  cigarette components or liquids.




         33.     Nicotine is a highly addictive substance. It is a stimulant that affects the central

  nervous system, and, when ingested, can accelerate blood pressure, pulse, affect mood, increase

  circulating levels of hormones, increase metabolic rate, constrict blood vessels of the heart and

  skin, and cause muscle relaxation.

         34.     Although marketed as a safer alternative to smoking, Defendant’s JUUL e-

  cigarettes and JUULpods still deliver dangerous toxins and carcinogens to teenage users. Nicotine

  itself is a carcinogen, as well as a toxic chemical associated with cardiovascular, reproductive, and

  immunosuppressive problems.

         35.     Nicotine adversely affects the heart, eyes, reproductive system, lungs, and kidneys.




                                                   7
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1 Entered
                                      1-11 on
                                            Filed
                                              FLSD07/29/19
                                                    Docket 10/10/2018
                                                           Page 13 of 44Page 8 of 35



          36.     Exposure to nicotine from sources such as nicotine gum still produces an increased

  risk of Coronary Vascular Disease by producing acute myocardial ischemia, as well as an increased

  risk of peripheral arterial disorders.

          37.     Because vaping still introduces foreign substances into the lungs, prolonged use of

  vaping products is likely to produce chronic obstructive pulmonary disease, just like traditional

  cigarette smoke.

          38.     Vaping also triggers immune responses associated with inflammatory lung

  diseases.

          39.     There is also evidence that nicotine can affect neurological development in

  adolescents, and that exposure to nicotine during adolescence can produces an increased

  vulnerability to nicotine addiction.

          40.     Despite making numerous revisions to its packaging since 2015, JUUL has not

  added nicotine warnings to the JUUL device, the JUULpods, or their product labels, until very

  recently, when the exterior packaging was changed to add the following warning:

          WARNING:

          This product contains nicotine. Nicotine is an addictive chemical.

          41.     The new exterior packaging also contains a statement in small print: “The

  Alternative for Adult Smokers.”

          42.     These recent exterior packaging changes are an admission of the inadequacy of

  previous labels, but they are too little, too late, and are completely insufficient to warn JUUL users

  of the real dangers of this product.

          43.     The recently–added warning fails to disclose the highly addictive attributes of the

  product itself, including, inter alia, that the JUULpods’ nicotine salt formulation delivers an



                                                    8
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1 Entered
                                      1-11 on
                                            Filed
                                              FLSD07/29/19
                                                    Docket 10/10/2018
                                                           Page 14 of 44Page 9 of 35



  exceptionally potent dose of nicotine, that JUUL is delivering doses of nicotine that are several

  times higher than those allowed in normal cigarettes, that the efficiency with which the product

  delivers nicotine into the bloodstream increases its addictiveness, that it can be more addictive than

  traditional cigarettes and that it poses serious health risks.




                                                         (Spring, 2018 to present)




                                                          (2015 – Spring, 2018)

          A.      JUUL PRODUCTS DELIVERS A FAR MORE POTENT DOSE OF
                  NICOTINE THAN TRADITIONAL CIGARETTES

          44.     Cigarettes contain nicotine, a highly addictive stimulant. As described by the

  National Institutive of Drug Abuse:

          Most smokers use tobacco regularly because they are addicted to nicotine.
          Addiction is characterized by compulsive drug-seeking and use, even in the face of

                                                     9
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 15 of 44
                                                                         Page 10 of 35



          negative health consequences. The majority of smokers would like to stop smoking,
          and each year about half try to quit permanently. Yet, only about 6 percent of
          smokers are able to quit in a given year. Most smokers will need to make multiple
          attempts before they are able to quit permanently. Medications including
          varenicline, and some antidepressants (e.g. bupropion), and nicotine-replacement
          therapy, can help in many cases . . . A transient surge of endorphins in the reward
          circuits of the brain causes a slight, brief euphoria when nicotine is administered.
          This surge is much briefer than the "high" associated with other drugs. However,
          like other drugs of abuse, nicotine increases levels of the neurotransmitter
          dopamine in these reward circuits, which reinforces the behavior of taking the drug.
          Repeated exposure alters these circuits' sensitivity to dopamine and leads to
          changes in other brain circuits involved in learning, stress, and self-control. For
          many tobacco users, the long-term brain changes induced by continued nicotine
          exposure result in addiction, which involves withdrawal symptoms when not
          smoking, and difficulty adhering to the resolution to quit.3

          45.     JUUL products contain nicotine. As compared to cigarettes, JUUL products deliver

  a significantly potent dosage of nicotine.

          46.     Through Patent No 9,215,895 (“the JUUL patent”), PAX (the predecessor to JUUL)

  obtained a patent for “[a] nicotine Salt liquid formulation for generating an inhalable aerosol in an

  electronic cigarette comprising nicotine salt that forms about 0.5% to about 20% nicotine is

  provided.”

          47.     More specifically, the JUUL patent claims, inter alia, “[a] method of delivering

  nicotine to a user comprising deploying an electronic cigarette comprising a nicotine formulation

  that comprises nicotine, an acid, wherein the acid comprises pyruvic acid, salicylic acid, sorbic

  acid, lauric acid, levulinic acid, or benzoic acid, and a biologically acceptable liquid carrier…”

          48.     The JUUL patent included a blood plasma study comparing the pharmacokinetic

  effects of nicotine benzoate though an e-cigarette as compared to nicotine through a Pall Mall

  traditional cigarette.




  3
     NIDA, Is nicotine addictive?, available at https://www.drugabuse.gov/publications/research-
  reports/tobacco-nicotine-e-cigarettes/nicotine-addictive.

                                                   10
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 16 of 44
                                                                         Page 11 of 35



         49.     The study revealed that ingesting nicotine benzoate though an e-cigarette

  substantially increases nicotine delivery as compared to a traditional cigarette, i.e. that the e-

  cigarette delivered higher amounts of nicotine than a traditional cigarette.

         50.     JUUL is delivering doses of nicotine that are several times higher than those

  allowed in normal cigarettes. Blood test results in JUUL’s 2014 patent application show that

  JUUL’s nicotine solution delivers more nicotine to the bloodstream than a Pall Mall cigarette,

  creates a peak nicotine blood concentration that is 36% higher than a Pall Mall cigarette and

  increases the heart rate faster than a Pall Mall cigarette. Yet Defendant has failed to disclose to

  consumers that the JUULpods’ nicotine salt formulation delivers an exceptionally potent dose of

  nicotine.

         51.     JUUL also repeatedly represented that a single JUULpod contains an amount of

  nicotine “about” equal to a pack of cigarettes. This statement is materially misleading because it

  is not just the amount of nicotine, but the efficiency with which the product delivers nicotine into

  the bloodstream (i.e. absorption or bioavailability), that determines the product’s narcotic effect,

  risk of addiction, and therapeutic use.

         52.     In short, Defendant has materially misrepresented the pharmacokinetic effect of

  JUUL products.

         B.      JUUL’S MARKETING AND PROMOTIONAL EFFORTS FOCUSED ON
                 SOCIAL MEDIA PLATFORMS FREQUENTED BY CHILDREN

         53.     From its launch, JUUL has engaged in a highly successful marketing and

  promotional campaign for its products.

         54.     Rather than relying on traditional advertising, JUUL elected to primarily focus

  upon establishing a pervasive social media presence.




                                                   11
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 17 of 44
                                                                         Page 12 of 35



          55.    JUUL maintains a website at http://www.juul.com/, which was previously located

  at http://www.juulvapor.com/.

          56.    JUUL maintains a Facebook account with the username @JUULvapor. JUUL’s

  Facebook account has approximately 8,350 “likes” and 8,800 “followers.” Upon information and

  belief, JUUL launched its Facebook account in April 2015.

          57.    JUUL maintains a Twitter account with the username @JUULvapor. JUUL’s

  Twitter account has approximately 18,400 followers. Upon information and belief, JUUL launched

  its Twitter account in June 2015.

          58.    JUUL maintains an Instagram account with the username @JUULvapor. JUUL’s

  Instagram account has approximately 67,300 followers. Upon information and belief, JUUL

  launched its Instagram account in November 2017.

          59.    Through its social media platforms, JUUL has attempted to cultivate a youthful,

  contemporary, sexy, and energetic image for its products.

          60.    For example, JUUL posted the following statuses on its Twitter account on June 4,

  2015:




                                                 12
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 18 of 44
                                                                         Page 13 of 35




         61.    In addition to posts on its social media platforms, JUUL has heavily benefited from

  individuals’ promotion of JUUL products on their own social media platforms, such as by

  discussing usage of JUUL products and sharing images and videos of usage of JUUL products.

         62.    JUUL is aware that teenagers and others under 18 discuss and promote their usage

  of JUUL products on social media platforms, such as Instagram and Twitter

         63.    JUUL encourages users to discuss and depict their usage of JUUL products on

  social media platforms.

         64.    For example, as of April 2015, the JUUL website promoted a hashtag of

  #JUULvapor, encouraged individuals to “Join the conversation,” and highlighted social media

  posts that utilized the #JUULvapor hashtag.


                                                13
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 19 of 44
                                                                         Page 14 of 35



         65.    JUUL’s website has also promoted the use of other hashtags over time, including

  #JUUL, #JUULpod, and #JUULpods.

         66.    The present version of the JUUL website contains hyperlinks to JUUL’s Instagram,

  Twitter, and Facebook accounts.

         67.    On Instagram, there are approximately 195,000 posts using the #juul hashtag,

  approximately 29,600 posts using the #juulvapor hashtag, and approximately 16,400 posts using

  the #juulnation hashtag. Many of these posts contain images or videos of individuals under 18

  using JUUL products.

         68.    As it continues to encourage individuals to promote their usage of JUUL products

  on social media platforms, JUUL is well aware that many of the individuals doing so are under 18.

         69.    In addition to its above-described social media presence, JUUL has utilized its

  website to cultivate a youthful, contemporary, sexy, trendy and energetic image of its products

  with the goal of appealing to a younger demographic.

         70.    For example, as of October 2015, the following images appeared on the JUUL

  website:




                                                 14
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 20 of 44
                                                                         Page 15 of 35




                                         15
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 21 of 44
                                                                         Page 16 of 35



         71.     To announce JUUL’s release in June 2015, JUUL launched a multimillion-dollar

  “Vaporized” advertising campaign that was aimed at a youth audience. JUUL’s Vaporized

  campaign used images that conveyed the same themes that tobacco companies used to prey on

  youth, including “independence, adventurousness, sophistication, glamour, . . . social inclusion,

  sexual attractiveness, thinness, popularity, rebelliousness, and being ‘cool.’”




         72.     A 2018 study concluded that JUUL’s marketing strategy is heavily dependent on

  its social media presence catering to a youthful demographic:

         [O]ur study shows that the growth of JUUL was accompanied by innovative
         marketing across a variety of new media platforms. The marketing of other major
         retail e-cigarette brands, at least in their early stages, relied heavily on either
         advertising on TV (eg, Blu and Njoy) or promotional expenditures to retailers and
         consumers (eg, Vuse and MarkTen), or both. However, JUUL was one of the first
         major retail e-cigarette brands that relied heavily on social media to market and

                                                   16
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 22 of 44
                                                                         Page 17 of 35



          promote its products. In particular, we found the number of JUUL-related tweets
          was highly correlated with quarterly retail sales of JUUL. In addition to Twitter,
          JUUL was heavily marketed and promoted on Instagram and YouTube. The official
          JUUL account on Instagram, for example, used a variety of marketing and
          promotional schemes to attract, engage with and retain followers. The account used
          artsy, professional-grade photographs to display its products and evoke lifestyle
          feelings such as relaxation, freedom and sex appeal. Those posts also heavily
          emphasised JUUL’s variety of flavours.4

          73.     In January 2016, the Centers for Disease Control and Prevention (“CDC”) issued a

  report finding that “[a]bout 7 in 10 middle and high school students – more than 18 million young

  people – see e-cigarette advertising in stores, online, in newspapers and magazines, or on television

  and in movies.”5

          74.     The report explained:

          E-cigarette ads use many of the same themes – independence, rebellion, and sex –
          used to sell cigarettes and other conventional tobacco products. Advertising of
          tobacco products has been shown to cause youth to start using those products. The
          unrestricted marketing of e-cigarettes and dramatic increases in their use by youth
          could reverse decades of progress in preventing tobacco use among youth.

  Id.

          75.     At the time, CDC Director Dr. Tom Frieden said:

          The same advertising tactics the tobacco industry used years ago to get kids
          addicted to nicotine are now being used to entice a new generation of young people
          to use e-cigarettes[.] I hope all can agree that kids should not use e-cigarettes.

  Id.

          76.     In April 2018, the Food and Drug Administration (“FDA”) announced an

  investigation of, inter alia, JUUL’s marketing to youth.



  4
    Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
  transformed       the      US     retail      e-cigarette    market      (2018),       available      at
  https://tobaccocontrol.bmj.com/content/early/2018/05/31/tobaccocontrol-2018-054382            (footnotes
  omitted).
  5
    CDC, E-cigarette ads reach nearly 7 in 10 middle and high-school students (Jan. 5, 2016), available at
  https://www.cdc.gov/media/releases/2016/p0105-e-cigarettes.html.

                                                    17
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 23 of 44
                                                                         Page 18 of 35



          77.     As the FDA explained in announcing the investigation:

          We need to examine all the available information to understand why kids are
          finding these products so appealing – and address it.
          That’s why today, the FDA also sent an official request for information directly to
          JUUL Labs, requiring the company to submit important documents to better
          understand the reportedly high rates of youth use and the particular youth appeal of
          these products. The information we’re requesting includes: documents related to
          product marketing; research on the health, toxicological, behavioral or physiologic
          effects of the products, including youth initiation and use; whether certain product
          design features, ingredients or specifications appeal to different age groups; and
          youth-related adverse events and consumer complaints associated with the
          products. We don’t yet fully understand why these products are so popular among
          youth. But it’s imperative that we figure it out, and fast. These documents may help
          us get there.6

          78.     Exposure to nicotine as a youth has a profound effect on nicotine addiction.

          79.     According to the CDC, “[n]early 9 out of 10 cigarette smokers first tried smoking

  by age 18, and 98% first tried smoking by age 26.”7

          80.     Adolescents experience symptoms of dependence at lower levels of nicotine

  exposure than adults, and adolescents who become addicted to nicotine as teens are more likely to

  become life-long addicts than those who start smoking in their 20s or later.

          81.     JUUL sells its JUULpods in a variety of sweetened flavors. The use of flavors that

  appeal to youth hooks underage “vapers.”8

          82.     In 2009, the FDA banned cigarettes with characterizing flavors other than menthol

  (e.g., cherry, chocolate), which are known to appeal to youth and young adults.9


  6
    FDA, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a Youth
  Tobacco Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes (Apr. 24, 2018),
  available                                                                                              at
  https://www.fda.gov/downloads/TobaccoProducts/Labeling/RulesRegulationsGuidance/UCM605490.pdf.
  7
            CDC,             Youth        and          Tobacco          Use,          available          at
  https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm.
  8
    Juuling: What is the trendy vape pen becoming popular among teens, ABC NEWS (Aug. 31, 2018),
  available at, https://abcnews.go.com/Nightline/video/juuling-trendy-vape-pen-popular-teens-56192940.
  9
    FDA, Menthol and Other Flavors in Tobacco Products, available at
  https://www.fda.gov/tobaccoproducts/labeling/productsingredientscomponents/ucm2019416.htm.

                                                     18
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 24 of 44
                                                                         Page 19 of 35



           83.   Defendant is using the same strategy to addict underage users to their products that

  cigarette companies previously used.

           84.   JUUL products are priced to appeal to minors. A pack of four JUULpods, which,

  according to JUUL is the equivalent of four packs of cigarettes, costs approximately $19.99 in

  Florida. By contrast, a single pack of cigarettes in Florida costs between approximately $6.85 and

  $8.20.

           85.   The FDA conducted a surprise inspection at Juul Labs’ San Francisco headquarters

  in late September 2018, seizing thousands of pages of documents related to its marketing

  practices.

           C.    JUUL E-CIGARETTES AND JUULPODS ARE HIGHLY ADDICTIVE

           86.   Defendant never disclosed to consumers that JUUL e-cigarettes and JUULpods are

  at least as addictive as, if not more addictive than, traditional cigarettes and pose serious health

  risks.

           87.   Instead, Defendant marketed the JUUL products as an “alternative to cigarettes,”

  thereby giving the false impression that they are a healthy alternative to cigarette use.

           88.   Defendant’s deceitful advertising campaign has proven successful, as use of JUUL

  products is widespread, particularly among vulnerable youth.

           89.   Defendant actively concealed the nicotine content and nicotine potency of JUUL e-

  cigarettes from Plaintiffs and Class Members while simultaneously disclosing false or misleading

  evidence concerning nicotine content.

           90.   Defendant concealed material information regarding the effect of JUUL e-

  cigarettes and made misrepresentations from the time the JUUL e-cigarette was announced to this

  day. Defendant still has not disclosed the truth about JUUL e-cigarettes.



                                                   19
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 25 of 44
                                                                         Page 20 of 35



         91.     JUUL represents that purchasers may cancel their “auto ship” order on JUUL’s

  subscription service “anytime,” but this is highly deceptive because nicotine is addictive. Once

  addicted, JUUL product users are unable to cancel subscription service because of their nicotine

  cravings.

  VI.    CAUSES OF ACTION

                                  COUNT I
    VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                        ACT, Fla. Stat. §501.21, et seq.

         92.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         93.     This Count does not sound in fraud.

         94.     As set forth above, Defendant violated the Florida Deceptive and Unfair Trade

  Practices Act, Florida Statutes §501.21, et seq., when it engaged in unfair or deceptive acts or

  practices in the conduct of any trade or commerce, represented that goods or services have

  characteristics, ingredients, uses, benefits or quantities that they do not have, and engaged in any

  other fraudulent or deceptive conduct which creates a likelihood of confusion and

  misunderstanding.

         95.     FDUPTA was enacted to protect the consuming public and legitimate business

  enterprises from those who engage in unfair methods of competition, or unconscionable, deceptive,

  or unfair acts or practices in the conduct of any trade or commerce.

         96.     For the reasons discussed herein, Defendant violated and continues to violate

  FDUPTA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

  proscribed by Florida Statute §501.201, et seq. Defendant’s omissions and practices described

  herein were likely to, and did in fact, deceive and mislead members of the public, including

  consumers acting reasonably under the circumstances, to their detriment.



                                                  20
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 26 of 44
                                                                         Page 21 of 35



         97.     Defendant’s actions constitute unconscionable, deceptive, or unfair acts or

  practices. Defendant omitted material facts regarding the JUUL, and engaging in immoral,

  unethical, oppressive, and unscrupulous activities that are substantially injurious to consumers, in

  violation of FDUTPA.

         98.     Defendant knowingly engaged in these false, misleading and deceptive advertising

  and marketing practices to increase their profits.

         99.     Defendant’s acts in violation of the laws of Florida include, but are not limited to:

                selling JUUL products to Plaintiffs as non-addictive nicotine delivery systems, or
                 less addictive nicotine products than cigarettes;

                failing to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing
                 were highly addictive in nature, making it extremely difficult for Plaintiffs to cease
                 purchasing JUUL pod refills;

                failing to disclose to Plaintiffs that the nicotine benzoate salts in JUUL pods
                 delivered nicotine to blood plasma at a rate four times higher than a smoked Pall
                 Mall cigarette, which was likely to make the nicotine addiction associated with
                 JUUL products stronger and more severe than that associated with cigarettes or
                 other e-cigarette products;

                developing and marketing a product that contained nicotine levels far in excess of
                 what smokers need to comfortably switch from cigarettes, with the intention of
                 creating and fostering long-term addiction to JUUL products;

                falsely and deceptively marketing, advertising and selling JUUL e-cigarettes and
                 JUULpods by misrepresenting their nicotine content, nicotine pharmacokinetics,
                 and suitability as an “alternative” to cigarettes, when in fact, JUUL is likely to
                 aggravate nicotine addiction;

                falsely and deceptively marketing, advertising and selling JUUL’s “autoship”
                 service as something consumers could cancel “anytime” without disclosing to
                 consumers how addiction associated with use of JUUL e-cigarettes would interfere
                 with their ability to cancel the JUUL pod subscription;

                creating advertising that lured underage non-smokers into using JUUL e-cigarettes
                 and disseminating that advertising through unregulated social media platforms
                 commonly used by most youth in the United States; and

                setting the price of JUUL pods at a low price that is intended to and does attract
                 underage users to purchase JUUL products.

                                                   21
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 27 of 44
                                                                         Page 22 of 35



         100.    Plaintiffs and members of the FL Class suffered damages as a direct result of

  Defendant’s’ wrongful conduct when they purchased JUUL products. Defendant’s practices were

  likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

         101.    Plaintiffs and the FL Class would not have purchased JUUL products had they

  known the truth. Thus, they are entitled to refunds of all monies paid for JUUL products, as well

  as other damages suffered, including statutory and other damages.

         102.    Plaintiffs seek, on behalf of themselves and members of the FL Class, an injunction

  to prohibit Defendant from continuing to engage in the deceptive and unfair trade practices

  complained of herein, and an order requiring Defendant to correct Defendant’s misrepresentations,

  which have been disseminated through social media and other platforms.

                                              COUNT II
                                               FRAUD

         103.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         104.    Defendant fraudulently and deceptively:

                sold JUUL products to Plaintiffs as non-addictive nicotine delivery systems, or less
                 addictive nicotine products than cigarettes, when Defendant knew it to be untrue;

                failed to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing
                 and consuming were highly addictive in nature, making it extremely difficult for
                 Plaintiffs to cease purchasing JUUL pod refills;

                informed Plaintiffs that they would be able to cease purchasing JUUL pods
                 “anytime,” when they knew it to be untrue; and

                failed to disclose to Plaintiff that the nicotine benzoate salts in JUUL pods delivered
                 nicotine to blood plasma at a rate four times higher than a smoked Pall Mall
                 cigarette, which was likely to make the nicotine addiction associated with JUUL
                 products stronger and more severe than that associated with cigarettes or other e-
                 cigarette products.




                                                   22
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 28 of 44
                                                                         Page 23 of 35



         105.    Defendant made each of these fraudulent misrepresentations and omissions to

  Plaintiffs and members of the Class. These acts occurred during the time period relevant to and

  the dates set forth in this Complaint and within the three years prior to the filing of this Complaint.

         106.    Each of these misrepresentations and omissions were material at the time they were

  made in that they were essential to the analysis undertaken by Plaintiffs, and members of the Class,

  as to whether to purchase a JUUL e-cigarette and JUUL pods.

         107.    Defendant knew that these misrepresentations and omissions were false and

  intended that Plaintiffs and members of the Class rely on these misrepresentations and omissions

  to purchase JUUL products.

         108.    Plaintiffs and members of the Class justifiably and reasonably relied on these

  misrepresentations and omissions to their detriment in that they purchased the JUUL products and

  were thereby damaged in the amount that they paid. Had Plaintiffs, and those similarly situated,

  been adequately informed and not intentionally deceived by Defendant, they would have acted

  differently by, without limitation: (1) not purchasing a JUUL e-cigarette or JUUL pod; (2) not

  subscribing to Defendant’s “autoship” service; or (3) purchasing and using different, less addictive

  nicotine products.

                                           COUNT III
                                      UNJUST ENRICHMENT

         109.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         110.    Plaintiffs bring this claim on their own behalf and on behalf of the Class.

         111.    Pleading in the alternative, Defendant has been unjustly enriched through its sale

  of JUUL products based on material misrepresentation and omissions, false advertising and fraud.

         112.    Defendant has been unjustly enriched at the expense of, and to the detriment of,

  Plaintiffs and the Class by Defendant’s wrongful conduct, as alleged herein. Defendant knowingly

                                                    23
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 29 of 44
                                                                         Page 24 of 35



  received and retained wrongful benefits and funds from Plaintiffs and members of the Class. It

  would be inequitable to allow Defendant to retain these benefits and funds, which rightfully belong

  to Plaintiffs and each member of the Class.

         113.     Plaintiffs and each member of the Class are therefore entitled to recover from

  Defendant, as restitution, all money they paid for JUUL products, any benefit received by

  Defendant as a result of such charges, plus interest thereon from the time of payment.

         114.     A constructive trust should be established over the funds created by the

  aforementioned funds, interest and benefits generated in connection with the sale of JUUL

  products in violation of applicable laws. Restitution and disgorgement of such amounts should be

  ordered. Plaintiffs and members of the Class have no adequate remedy at law.

                                    COUNT IV
                    STRICT PRODUCT LIABILITY – FAILURE TO WARN

         115.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         116.     Defendant manufactured, distributed and sold JUUL devices and JUUL pods.

  Defendant was aware that the JUUL devices, when used in conjunction with the JUUL pods, had

  potential risks that were known and knowable in light of scientific and medical knowledge that

  was generally accepted in the scientific community at the time of design, manufacture, distribution

  and sale of JUUL devices and JUUL pods.

         117.     The JUUL devices and pods were designed, manufactured and sold by Defendant

  in the regular course of business and were expected to and did reach Plaintiffs and Class members

  without substantial change in the condition in which they were manufactured, sold and distributed.

         118.     Plaintiffs and Class members received the JUUL products in the same conditions

  in which they were sold, and used their JUUL devices and pods in a manner reasonably intended

  by Defendant.

                                                   24
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 30 of 44
                                                                         Page 25 of 35



         119.    Defendant had no reason to believe that consumers of its JUUL products would be

  aware of the foreseeable harm associated with use of them.

         120.    The risks and defects of the JUUL products is unknowable and unacceptable to the

  average or ordinary consumer. The ordinary consumer would not reasonably anticipate the danger

  that the JUUL products posed.

         121.    The use of JUUL devices and JUUL pods presented a substantial danger of causing

  nicotine addiction when a JUUL device was used or misused with a JUUL pod in an intended or

  reasonably foreseeable way.

         122.    Plaintiffs and Class members would not have recognized the potential risks of using

  a JUUL device with a JUUL pod because Defendant intentionally downplayed, misrepresented, or

  failed to warn of the risks of nicotine addiction that the JUUL device and JUUL pods posed and

  failed to disclose and warn that the product contained nicotine, the amount of nicotine or the

  absorption rates of that nicotine.

         123.    Defendant failed to adequately warn or instruct foreseeable users of JUUL devices

  and JUUL pods of the risks of nicotine addiction that its products posed.

         124.    As a direct and proximate result of Defendant’s failure to warn of the defective and

  unreasonably dangerous condition and design of the JUUL products and the risk they posed,

  Plaintiffs and Class members suffered property damage and other incidental and consequential

  damages.

         125.    Defendant’s failure to warn and lack of sufficient instructions or warnings were a

  substantial factor in causing harm that resulted to Plaintiffs.

                                   COUNT V
                BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

         126.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.


                                                    25
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 31 of 44
                                                                         Page 26 of 35



         127.    The Uniform Commercial Code § 2-314, as adopted in Florida provides that, unless

  excluded or modified, a warranty that the goods shall be merchantable is implied in a contract for

  their sale if the seller is a merchant with respect to goods of that kind. See Fla. Stat. § 672.314

         128.    To be “merchantable,” goods must “run, within the variations permitted by the

  agreement, of even kind, quality and quantity within each unit and among all units involved,” “are

  adequately contained, packaged, and labeled as the agreement may require,” and “conform to the

  promise or affirmations of fact made on the container or label if any.”

         129.    The implied warranty of merchantability included with the sale of each JUUL

  product meant that Defendant warranted that its devices and pods would be merchantable, fit for

  the ordinary purposes for which they are used, pass without objection in the trade, be of fair

  average quality, and conform to promises and affirmations of fact made on the container and label.

  This implied warranty of merchantability is part of the basis for the bargain between Defendant

  and Plaintiffs and Class members.

         130.    At the time of delivery however, Defendant breached the implied warranty of

  merchantability because its devices and pods were defective as alleged above, posed serious safety

  risks at the time they were sold, would not pass without objection, were not equivalent in terms of

  nicotine content, pharmacokinetics, and puff-count to cigarettes, and failed to conform to the

  standard performance of like products (cigarettes and e-cigarettes) used in the trade.

         131.    Defendant is a merchant with respect to the good which were sold to Plaintiff and

  the Class, and there was an implied warranty that those goods were merchantable.

         132.    JUUL e-cigarettes are not fit for their intended purposes of offering an alternative

  to cigarettes because JUUL e-cigarettes, when used as intended or reasonably foreseeable, worsen

  or aggravate users’ underlying nicotine addiction.



                                                   26
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 32 of 44
                                                                         Page 27 of 35



              133.   As a direct and proximate result of Defendant’s breach of its implied warranties,

  Plaintiffs and Class members have been damaged and seek damages in an amount to be determined

  at trial.

                                           COUNT VI
                                  BREACH OF EXPRESS WARRANTY

              134.   Plaintiffs reallege and incorporate by reference all preceding paragraphs.

              135.   Fla. Stat. § 672.313 provides the following:

                     (1) Express warranties by the seller are created as follows:

                     (a)    Any affirmation of fact or promise made by the seller to the buyer which
                            relates to the goods and becomes part of the basis of the bargain creates an
                            express warranty that the goods shall conform to the affirmation or promise.
                     (b)    Any description of the goods which is made part of the basis of the bargain
                            creates an express warranty that the goods shall conform to the
                            description…

              136.   Defendant issued express warranties in connection with their sale of JUUL devices

  and JUUL pods that JUUL use caused the same or less nicotine to enter the bloodstream than a

  cigarette, that JUUL pods contained about as much nicotine as a pack of cigarettes, and that 10

  puffs of a JUUL was equivalent to smoking a cigarette, which were stated on the JUUL website

  and other media.

              137.   In the marketing of its JUUL products, the affirmations of fact and promises that

  Defendant made and set forth directly above became part of the basis of the bargain between

  Defendant and Plaintiffs and all Class members. This created express warranties that the JUUL

  products would conform to Defendant’s affirmations of fact, representations, promises, and

  descriptions.

              138.   Defendant breached its express warranties because JUUL pods and JUUL devices

  deliver more nicotine and more potent nicotine into the bloodstream than a cigarette, each JUUL



                                                      27
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 33 of 44
                                                                         Page 28 of 35



  pod contains more nicotine than a pack of cigarettes, and fewer than 10 puffs of a JUUL are

  equivalent to smoking a cigarette with respect to nicotine ingestion.

         139.    Plaintiffs and the Class members were injured as a direct and proximate result of

  Defendant’s breach of express warranty because: (a) they would not have purchased JUUL

  products at all, they would have paid less for them, or they would have used them differently if

  they had known the true facts; (b) they paid a premium price for JUUL products as a result of

  Defendant’s false warranties and misrepresentations; and (c) they purchased products that did not

  have the characteristics, qualities, or value promised by Defendant.

                                            COUNT VII
                                           NEGLIGENCE

         140.    Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         141.    Defendant owed a duty to Plaintiffs and Class members to design, manufacture,

  produce, test, inspect, market, distribute, and sell the JUUL products with reasonable care and in

  a workmanlike fashion, and had a duty to protect Plaintiffs and Class members from foreseeable

  and unreasonable risk of harm.

         142.    Defendant breached that duty by, among other things, as alleged above,

  misrepresenting the pharmacokinetics of JUUL e-cigarettes, the nicotine content of JUUL pods,

  the comparative nicotine content of JUUL pods and competing products, and the role of benzoic

  acid in JUUL pods.

         143.    Defendant unreasonably failed to provide appropriate and adequate warnings and

  instructions about its products, and this failure was a proximate cause of the harm for which

  damages are sought.




                                                  28
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 34 of 44
                                                                         Page 29 of 35



          144.    In addition, at the time the JUUL products left their control, Defendant knew, or in

  the exercise of reasonable care should have known, the products posed a substantial risk of harm

  to the life and health of its customers.

          145.    Defendant knew, or in the exercise of reasonable care should have known, the

  JUUL products they designed, manufactured, produced, tested, inspected, marketed, distributed,

  and sold, created an unreasonable safety risk and that the products were marketed and sold with

  material misrepresentations and omissions of material facts. When making these statements,

  Defendant was aware that these representations were false or made them without knowledge of

  their truth or veracity.

          146.    The negligent misrepresentations and omissions made by Defendant, upon which

  Plaintiffs and Class members reasonably and justifiably relied, were intended to induce, and

  actually induced, Plaintiffs and all Class members to purchase the products at issue.

          147.    Defendant had a duty to disclose to the Plaintiffs and Class members the serious

  safety risks posed by JUUL products and that JUUL pods and JUUL devices deliver more nicotine

  into the bloodstream than a cigarette, each JUUL pod contains more nicotine than a pack of

  cigarettes, and more than 10 puffs of a JUUL are equivalent to smoking a cigarette.

          148.    Defendant also had a duty to prominently display on all JUUL packaging and

  promotional and marketing materials at all times that JUUL contained nicotine, which is an

  addictive chemical and to disclose the true risks of using JUUL products.

          149.    Defendant failed to exercise reasonable care with respect to the design,

  manufacture, production, testing, inspection, marketing, advertising, packaging, distribution and

  sale of its products.




                                                   29
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 35 of 44
                                                                         Page 30 of 35



          150.     Defendant also failed to exercise reasonable care in failing to warn or to warn

  adequately and sufficiently, either directly or indirectly, Plaintiffs and Class members of the

  addictive nature and negative health consequence of their products.

          151.     Plaintiffs and Class members are entitled to damages and other legal and equitable

  relief as a result.

                                            COUNT VIII
                                         PUBLIC NUISANCE

          152.     The Defendant herein has engaged in systematic deceptive marketing and

  promotion of JUUL products, as described above. . This misconduct has created, caused and/or

  substantially contributed to the public nuisance.

          153.     Defendant’s misconduct as set forth above has created or contributed to a

  substantial and unreasonable interference with rights common to the general public, including

  the right to be free of an unreasonable interference with public health, safety and peace.

          154.     Defendant’s interference with the public health, safety and peace through their

  misconduct has been unreasonable, as established by the following circumstances as more fully

  alleged previously herein:

          a.       Defendant’s misconduct is responsible for minors becoming addicted to nicotine

                   and significantly interfered with public health, safety and peace;

          b.       Defendant’s misconduct is responsible for adults continuing to be addicted to

                   nicotine and to become increasingly dependent on nicotine, rather than weaning

                   themselves from nicotine, and significantly interfered with public health, safety and

                   peace;

          c.       Defendant’s misconduct has produced a permanent or long-lasting effect and will

                   continue unless the Defendant reveals the complete truth about their products,

                                                    30
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 36 of 44
                                                                         Page 31 of 35



                   including the serious safety and health risks posed by JUUL products, that JUUL

                   pods and JUUL devices deliver more nicotine into the bloodstream than a cigarette,

                   that each JUUL pod contains more nicotine than a pack of cigarettes, and that more

                   than 10 puffs of a JUUL are equivalent to smoking a cigarette. Defendant knew or

                   had reason to know that its misconduct has had and continues to have a significant

                   adverse impact on public health, safety and peace;

            d.     Defendant’s conduct is and was unlawful, including, without limitation, pursuant

                   to the Florida Deceptive and Unfair Trade Practices Act (Florida Statutes §501.21,

                   et seq.,) as more fully set forth herein; and

            e.     Defendant’s interference with rights common to the public is and was unreasonable

                   based on the totality of the circumstances.

            155.   The unreasonableness of Defendant’s conduct and the resulting substantial harm

  imposed and the infringement of their rights is evident from the gravity of the harm, e.g., nicotine

  addiction and its negative health consequences, and from the accompanying serious effects that

  interfered with and degraded, and continues to interfere with and degrade, the public health and

  safety.

            156.   The deterioration of public health and safety caused by the JUUL products tears at

  the social and economic fabric of society; its impact is not limited to JUUL consumers adversely

  affected by the negative health consequences of nicotine and the other JUUL ingredients, but have

  been socialized and ultimately borne by the community as a whole.

            157.   Defendant’s JUUL e-cigarettes and JUULpods deliver dangerous toxins and

  carcinogens to its users, including teenage users. Nicotine itself is a carcinogen, as well as a toxic

  chemical associated with cardiovascular, reproductive, and immunosuppressive problems.



                                                     31
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 37 of 44
                                                                         Page 32 of 35



  Nicotine adversely affects the heart, eyes, reproductive system, lung, and kidneys. Exposure to

  nicotine produces an increased risk of Coronary Vascular Disease by producing acute myocardial

  ischemia, as well as an increased risk of peripheral arterial disorders. Because vaping introduces

  foreign substances into the lungs, prolonged use of JUUL products may produce chronic

  obstructive pulmonary disease, just like traditional cigarette smoke. Vaping also triggers immune

  responses associated with inflammatory lung disease.

         158.    The negative effects of addicting minors to nicotine and continuing the nicotine

  addictions of adults who are attempting to wean themselves from nicotine on the public health,

  safety and peace are substantial and community-wide, and include, but are not limited to, increased

  costs for medical care, increased health insurance costs for members of the public, an increased

  strain on the medical system which affects the quality and cost of medical care available to the

  public, reduced productivity and economic output of JUUL consumers because of time spent

  vaping, which affects the economy as a whole, the cost to society of supporting nicotine ingestion

  cessation programs, increased life insurance rates for all, increased social services, increased

  disability benefits and others.

         159.    Defendant had sufficient control over, and responsibility for, the public nuisance

  they created, as alleged more fully herein. Defendant was in control of the "instrumentality" of the

  nuisance, including the process of marketing and promotion and creation and maintenance of the

  demand for JUUL products at all relevant times, which included control of the misleading

  representations they conveyed through marketing and product promotion.

         160.    Defendant could have ameliorated, at least in part, the public nuisance by ceasing

  its improper marketing of JUUL products and its dissemination of misleading information about




                                                  32
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 38 of 44
                                                                         Page 33 of 35



  the safety and efficacy of their products, and by disseminating corrective statements that informed

  consumers and others about the true risks of JUUL products.

         161.       Defendant is not immune from public nuisance claims because it produced and

  marketed otherwise and/or allegedly legal products. Lawful conduct of businesses, like lawful

  conduct of individuals, has long been held to constitute a public nuisance if it unreasonably

  interferes with public health, safety, or peace. In any event, Defendant’s conduct- and the deceptive

  marketing and product promotion and misrepresentations and omissions embodied therein - was

  unlawful.

         162.       The injury, damage and costs to society from Defendant’s misconduct were both

  significant and either known or wholly foreseeable to Defendant. While reaping millions of dollars

  in revenues and profits through their misconduct, the Defendant improperly shifted the burden,

  harm and costs of its public nuisance to the community as a whole, and its residents, which the

  community has and will continue to have to address to its detriment.

         163.       Plaintiffs have suffered and continue to suffer special harm that is different in kind

  and degree from that suffered by individual residents of Florida as alleged herein.

         164.       Plaintiffs sue in their public capacity for all appropriate injunctive and mandatory

  relief to abate the ongoing public nuisance, restore the public health, safety and peace, and recover

  all appropriate damages, expenses, costs and fees.

         165.       Plaintiffs also sue in their private capacity to recover the additional costs they have

  incurred or will incur as a result of Defendant’s nuisance and other appropriate damages, expenses,

  costs and fees.

         166.       Defendant also is liable for punitive damages to reflect the aggravating circumstances

  of its intentional, willful, wanton, malicious and oppressive conduct as set forth herein. Defendant



                                                      33
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 39 of 44
                                                                         Page 34 of 35



  acted or failed to act knowingly, willfully and deceptively, with gross negligence, maliciously, and/or

  wantonly with conscious disregard of the public's health, safety, and welfare.

                                       PRAYER FOR RELIEF

           THEREFORE, Plaintiffs pray for judgment as follows:

           1.     That this Court certify this action as a Class action pursuant to Federal Rule of Civil

  Procedure 23(a), (b)(2) and (b)(3), and appoint Plaintiffs and their counsel to represent the FL

  Class;

           2.     That this Court enter judgment and award damages in favor of Plaintiffs and the FL

  Class, and against Defendant under the theories alleged herein;

           3.     That this Court enjoin Defendant from its unlawful conduct;

           4.     That this Court order Defendant to refund all monies obtained or statutory damages,

  whichever is greater, by means of their violations of the Florida Deceptive and Unfair Trade

  Practices Act (Fla. Stat. § 501.21, et seq.), including trebling such damages if allowed;

           5.     That this Court award Plaintiffs all attorneys’ fees, expenses and costs of this suit

  to the fullest extent allowed by law;

           6.     That this Court award Plaintiffs punitive and tremble damages to the fullest extent

  allowed by law;

           7.     That this Court award Plaintiffs pre-judgment and post-judgment interest at the

  maximum rate allowable by law, compounded daily; and

           8.     That this Court grant such other, further, and different relief that the Court deems

  necessary, just, and proper.

                                    DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial on all

  issues and claims so triable.
                                                    34
Case 2:18-cv-14416-RLR
           Case MDL No. Document
                        2913 Document
                                 1 Entered
                                       1-11onFiled
                                              FLSD 07/29/19
                                                     Docket 10/10/2018
                                                             Page 40 of 44
                                                                         Page 35 of 35



  Dated: October 10, 2018                            s/Jonathan Z. DeSantis          .




                                              BERGER MONTAGUE P.C.
                                              Sherrie R. Savett (pro hac vice forthcoming)
                                              Barbara A. Podell
                                              Russell D. Paul (pro hac vice forthcoming)
                                              Jonathan Z. DeSantis (FBN 112446)
                                              1818 Market Street, Suite 3600
                                              Philadelphia, PA 19103
                                              Tel.: (215) 875-3000
                                              Email: ssavett@bm.net
                                                      bpodell@bm.net
                                                      rpaul@bm.net
                                                      jdesantis@bm.net

                                              FREIWALD LAW
                                              Aaron J. Freiwald (pro hac vice
                                              forthcoming)
                                              1500 Walnut Street, 18th Floor
                                              Philadelphia, PA 19102
                                              Tel.: 215.875.8000
                                              Email: ajf@freiwaldlaw.com

                                              Attorneys for Plaintiffs and the Proposed
                                              Class




  Kal. 8317338


                                         35
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1-1 Entered
                                      1-11 Filed
                                             on FLSD
                                                 07/29/19
                                                     DocketPage
                                                            10/10/2018
                                                                41 of 44 Page 1 of 2
Case 2:18-cv-14416-RLR
           Case MDL No. 2913
                        Document
                             Document
                                 1-1 Entered
                                      1-11 Filed
                                             on FLSD
                                                 07/29/19
                                                     DocketPage
                                                            10/10/2018
                                                                42 of 44 Page 2 of 2
    Case 2:18-cv-14416-RLR
               Case MDL No. 2913
                            Document
                                 Document
                                     1-2 Entered
                                          1-11 Filed
                                                 on FLSD
                                                     07/29/19
                                                         DocketPage
                                                                10/10/2018
                                                                    43 of 44 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 J.Y., a minor, by and with his mother and Natural                   )
Guardian BARBARA YANNUCCI, individually and on                       )
          behalf of those similarly situated,                        )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
                      JUUL LABS, INC.,                               )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JUUL LABS, INC.,
                                           c/o Registered Agent INCORPORATING SERVICES, LTD.
                                           3500 S DUPONT HWY
                                           Dover, DE 19901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Berger & Montague, P.C.
                                           Russell D. Paul
                                           1818 Market Street, Ste. 3600
                                           Philadelphia, PA 19103
                                           (215) 875-3000


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
     Case 2:18-cv-14416-RLR
                Case MDL No. 2913
                             Document
                                  Document
                                      1-2 Entered
                                           1-11 Filed
                                                  on FLSD
                                                      07/29/19
                                                          DocketPage
                                                                 10/10/2018
                                                                     44 of 44 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
